UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Peloton Interactive, Inc.,

 

Movant,
19-mc-553 (AJN)
_y—
ORDER
Flywheel Sports, Inc.,

Respondent.

 

 

ALISON J. NATHAN, District Judge:

Peloton Interactive, Inc. filed this motion to quash the document subpoena issued to non-
party VR Optics, Inc. by Flywheel Sports, Inc., on September 12, 2019. The subpoena was
served by Flywheel on VR Optics as part of patent litigation between Peloton and Flywheel
before Judge Robert W. Schroeder III and Magistrate Judge Roy S. Payne in the Eastern District
of Texas. See Peloton Interactive, Inc. v. Flywheel Sports, Inc., No. 2:18-cv-00390 (RWS)(RSP)
(E.D. Tex.). Under Federal Rule of Civil Procedure 45(f), a court “may transfer a motion [to
quash a subpoena] . . . to the issuing court if the person subject to the subpoena consents.” In the
parties’ memoranda of law, they represent to the Court that Peloton, Flywheel, and VR Optics—
the non-party subject to the subpoena—all consent to the transfer of this motion to the Eastern
District of Texas. See Dkt. No. 13 at 2, 12; Dkt. No. 16 at 1. Because this subpoena relates to
ongoing litigation before Judge Schroeder and Magistrate Judge Payne in the Eastern District of
Texas, the Court determines that they are significantly better suited to decide this matter. The
Court therefore TRANSFERS this motion. The Clerk of the Court is respectfully directed to

transfer this case to the Eastern District of Texas.

 

 
SO ORDERED.

Dated: January y , 2020

New York, New York

  

-

ALISON J. NATHAN
United States District Judge

 
